Third District Court of Appeal
                               State of Florida

                        Opinion filed August 17, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D20-1813
                       Lower Tribunal No. F14-8780
                          ________________


                                 Jeff Scott,
                                 Appellant,

                                     vs.

                           The State of Florida,
                                Appellee.


      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from
the Circuit Court for Miami-Dade County, Zachary James, Judge.


      Michael Ufferman Law          Firm,   P.A.,   and    Michael    Ufferman
(Tallahassee), for appellant.

      Ashley Moody, Attorney General, and Ivy R. Ginsberg, Assistant
Attorney General, for appellee.


Before SCALES, LINDSEY and MILLER, JJ.

                     ON MOTION FOR REHEARING
      PER CURIAM.

      We grant Appellant Jeff Scott’s motion for rehearing, withdraw this

Court’s March 23, 2022 unelaborated affirmance opinion, and replace it with

the following:

      Appellant challenges the trial court’s November 2, 2020 order

summarily denying Appellant’s postconviction motion. Appellant’s motion

alleged that his trial counsel was deficient for advising Appellant not to testify

at his trial. Attached to the trial court’s order is ample evidence that

Appellant’s decision not to testify was voluntary. The order’s attachments,

however, do not conclusively disprove Appellant’s allegation that no

reasonable attorney would have discouraged Appellant from testifying. We

therefore reverse the challenged order and remand the matter to the

postconviction trial court to conduct an evidentiary hearing to determine

whether Appellant’s trial counsel was deficient in advising Appellant not to

testify. See Hodges v. State, 260 So. 3d 458, 459-60 (Fla. 5th DCA 2018);

Simon v. State, 47 So. 3d. 883, 885-86 (Fla. 3d DCA 2010).

      Reversed and remanded with instructions.




                                        2